Citation Nr: 0101909	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for astrocytoma of the 
spinal cord.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1969 to August 
1973.

An RO rating decision in February 1980 denied the veteran's 
claim for service connection for a spinal cord tumor 
(astrocytoma), on the basis that the medical evidence 
presented did not warrant service responsibility.  The 
veteran was notified of this decision.  Although a notice of 
disagreement was filed, the veteran did not file a 
substantive appeal.

A decision of the Board of Veterans' Appeals (Board) in 
January 1995 found that the February 1980 RO rating decision 
was not clearly and unmistakably erroneous.  The Board's 
decision was affirmed by the United States Court of Appeals 
for Veterans Claims.

This matter comes to the Board from a November 1997 RO rating 
decision and subsequent rating decisions that denied service 
connection for astrocytoma of the spinal cord and determined 
that new and material evidence had not been submitted to 
reopen the claim.  The veteran submitted a notice of 
disagreement in September 1998, and the RO issued a statement 
of the case in August 1999.  The veteran submitted a 
substantive appeal in September 1999.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1980, service 
connection for spinal cord tumor (astrocytoma) was denied.

2.  Some of the evidence received since the 1980 RO denial of 
service connection for spinal cord tumor (astrocytoma) has 
not previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Astrocytoma of the spinal cord had its onset in service.


CONCLUSIONS OF LAW

1.  The unappealed 1980 RO rating decision, denying service 
connection for spinal cord tumor (astrocytoma), was final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.121, 19.153 
(1980).

2.  Evidence submitted since the unappealed 1980 RO rating 
decision is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).

3.  Astrocytoma of the spinal cord was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been
Submitted to Reopen the Claim

A.  Factual Background

The veteran had active service from September 1969 to August 
1973.

Service medical records at the time of the veteran's 
examination in May 1969 show a normal spine.  In October 
1969, the veteran complained of back pain and reported that 
he injured his back in a motor vehicle accident two months 
earlier.  The veteran also reported increasing pain with 
physical activity.  Upon examination, there was slight 
tenderness in the paraspinal area and midline over about L5-
S1.  X-rays revealed spina bifida occulta, S1.  The veteran 
was diagnosed with paraspinal muscle spasms.

Service medical records in May 1970 show that the veteran 
reported hurting his back one week earlier, and had pain when 
he arose in the morning.  Upon examination, there was full 
range of motion and no tenderness.  The examiner's impression 
was contusion of vertebrae.

Service medical records in September 1970 and in October 1970 
show that the veteran complained of pain in his upper back, 
primarily in the mid-thoracic spine.  The examiner noted 
muscle spasms.  X-rays were negative.

Records show that, in November 1970, the veteran underwent an 
orthopedic consultation due to complaints of back pain at 
level T5-6 associated with much muscle spasms.  The examiner 
noted that the veteran's multiple back injuries have 
apparently been all soft tissue injuries.

Service medical records in January 1971 reflect that the 
veteran complained of continuing back pain.  In March 1971, 
the veteran was diagnosed with cervical myalgia.

Service medical records reflect that the veteran was 
hospitalized in August 1972 for diagnosis undetermined 
meningitis, due to a fever of unknown etiology. The veteran 
reported a frontal headache, which was severe, constant, 
throbbing, and nonradiating.  The veteran also reported 
awakening after a short nap with photophobia, nausea, 
vomiting, and sore throat.  Records reflect that a lumbar 
puncture was performed upon admission, which revealed an 
opening pressure of 210 and a closing pressure of 160; the 
fluid was clear in all three tubes.  Cell count was 6 
lymphocytes and no red blood cells.  Glucose was 70 mg.%, 
with a blood sugar of 103 mg.%; chloride was 116 mg.%; and 
protein was 93 mg.%.  The veteran was afebrile the next 
morning, and remained well throughout his hospitalization.  
He then returned to duty.  The diagnosis was viremia, 
presumed, not proven.

Service medical records also show that the veteran continued 
to complain of back pain, located in his shoulders and neck, 
in May 1973 and in June 1973.
 
The evidence of record at the time of the February 1980 RO 
rating decision consisted primarily of service medical 
records; private medical records showing that the veteran 
underwent the removal of a spinal cord tumor in his lower 
cervical upper thoracic area in July 1976; follow-up medical 
records showing therapy completed by the veteran; private 
medical records showing radiation treatment in August 1976; 
and private medical records showing that the veteran began a 
rehabilitation program in February 1977.

Evidence submitted since the February 1980 RO rating decision 
includes a copy of a "locator card," indicating presumably 
that the veteran was transferred by ambulance to a hospital 
in May 1974; yearly progress notes, reflecting the veteran's 
improvements and his continued wasting and weakness of 
various muscle groups of his hands and legs; an April 1989 
medical opinion, showing diagnoses of (1) quadriparesis 
secondary to astrocytoma, and (2) spastic gait secondary to 
(1); testimony of the veteran and his wife in December 1992, 
discussed further below; a May 1996 medical opinion by a 
neurosurgeon, discussed further below; a page from a 
publication, defining "astrocytoma"; and a February 1998 
statement from the veteran's physician, indicating that the 
veteran has undergone significant neurologic deterioration 
secondary to his cervical astrocytoma. 

The testimony of the veteran and his wife at a hearing in 
December 1992 was to the effect that they were told by the 
veteran's physician that the tumor was left to grow so long 
that it wrapped around the veteran's spinal cord; had it been 
removed sooner, the paralysis would not have been so bad.

The medical opinion by a neurosurgeon in May 1996 indicated 
that the veteran's records were reviewed, and that the 
veteran had undergone a cervical and upper thoracic 
laminectomy in 1976 for removal of a large, cystic grade I-II 
astrocytoma from his spinal cord.  The neurosurgeon noted 
that the veteran, at that time, had a spinal tap which showed 
elevated protein, and a complete block on myelogram at the 
thoracic level.  The neurosurgeon also noted that the veteran 
had complained of thoracic and low cervical pain throughout 
his military service, and that the pain was precisely in the 
location where his tumor was later discovered.  The 
neurosurgeon also indicated that the veteran had been 
hospitalized in service in 1972 for some sort of meningitis 
syndrome, and that a spinal tap at that time showed elevated 
spinal fluid protein in the 90's, which was clearly abnormal.  
It was the opinion of the neurosurgeon that it is highly 
likely that the astrocytoma was present as early as the 
veteran's military service in the late 1960's and early 
1970's.  The neurosurgeon noted the slow growth rate of these 
tumors, suggesting that the tumor was present for many years 
prior to its discovery in 1976.  The neurosurgeon concluded, 
to a reasonable degree of medical certainty, that there was 
sufficient indication of an intraspinal process as early as 
1970 and 1972 to suggest the presence of a tumor in the 
veteran's spine.


B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a) (2000).  The question now 
presented is whether new and material evidence has 
been submitted since the RO's adverse 1980 decision, denying 
service connection for a spinal cord tumor (astrocytoma), to 
permit reopening of the claim.  See Evans v. Brown, 
9 Vet. App. 273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1980 RO rating decision, the medical evidence 
was lacking to support the conclusion that the veteran's 
spinal cord tumor (astrocytoma) was associated with back pain 
in service, and there was no other basis to support an award 
of service connection.  The evidence added to the record 
after the 1980 RO rating decision includes a 1996 medical 
opinion to the effect that there was sufficient indication of 
an intraspinal process as early as 1970 and 1972 to suggest 
the presence of a tumor in the veteran's spine during 
service.  This evidence must be considered to fairly evaluate 
the merits of the claim.  Hence, the evidence is "new and 
material."

As new and material evidence has been submitted since the 
February 1980 RO rating decision, the application to reopen 
the claim for service connection for astrocytoma of the 
spinal cord is granted.


II.  Entitlement to Service Connection for Astrocytoma of the 
Spinal Cord

Based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim has been reopened 
and no further assistance to the veteran is required to 
comply with VA's duty to assist him.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry report no defects, and the Board presumes the veteran 
to have been in sound condition in 1969.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).

Service medical records reveal that the veteran was treated 
on numerous occasions in service for upper back pain.  In 
August 1972, the veteran was hospitalized for diagnosis 
undetermined meningitis.  A lumbar puncture at that time 
revealed a spinal fluid protein level of 93 mg.%.

Post-service medical records show that the veteran underwent 
a cervical and upper thoracic laminectomy in 1976 for removal 
of a spinal cord tumor (astrocytoma), as well as evidence of 
current disability secondary to the cervical astrocytoma.

Correspondence from a neurosurgeon in 1996 indicates that 
these tumors have a slow growth rate, suggesting that the 
tumor was present in the veteran's spinal cord for many years 
prior to its discovery in 1976.  The evidence also reflects 
that the veteran had complained of thoracic and low cervical 
pain in service, and that the pain was precisely in the 
location where the tumor was later discovered.  The Board 
finds that the combination of the veteran's testimony and 
statements, the service medical records that mention upper 
back pain, the neurosurgeon's opinion, and the hospital 
reports showing elevated spinal fluid protein levels in 1972 
and in 1976, is sufficient to show symptoms in service, 
current disability, and linkage.

Having considered all the evidence, the Board finds that the 
preponderance of the evidence favors the claim that the 
veteran's spinal cord tumor (astrocytoma) had its onset in 
service, marked by thoracic back pain and abnormal laboratory 
findings.  As such, the benefit of the doubt doctrine is 
inapplicable.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5107).  



ORDER

Service connection for astrocytoma of the spinal cord is 
granted.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 



